Title: From Thomas Jefferson to John Bondfield, 8 March 1789
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Mar. 8. 1789.

I am now to acknolege the receipt of your several favors of Jan. 14. Feb. 14. and 21. Immediately on the receipt of the first I lodged an order with Mr. Grand to pay the 340₶. 16 to Mr. Vernon, because I did not know where he was to be found, and I supposed Mr. Grand to know it. Vernon called on me however for the first time in his life, and then went and received his money at Mr. Grand’s. Yesterday I was called on on his behalf by a person desiring me to engage myself for him for an hundred Louis, to relieve him from a crisis of distress. I had sufficiently understood from Dr. Franklin and others that to furnish him money or means of going on in his present course was not the way to recover him from it and restore him to his friends. I answered roundly then that I would not engage a sous for him. My opinion is that he should be suffered to remain in any distress whatever, the greater the better, till it has produced in him a sincere determination to go back. Then if any responsible person would say  to him and his creditors (not, here is the money for his debts, for then he would not go away but) “I will pay the debts of Mr. Vernon on condition he sails from France for America by such a day,” possibly he might go. I shall be ready to be instrumental in this as far as I can with that sort of assurance of indemnity which every one would require in the case of a stranger.
From the applications I constantly receive from Americans in distress, and from Sailors who come from the North Western ports of France to Paris for relief, I am sensible you are often embarrassed with them. But I have never had a word of instruction on the subject nor authority to advance any thing to them. I propose however to ask instructions and reimbursement as to sailors, and if you will send me an account of your disbursements they shall share the same fortune with my own.
After the receipt of your letter of Feb. 21. I took the first occasion of speaking to M. de Montmorin and M. Necker on the difficulties in form which have been opposed to the demand of the bounty on flour. I read him your letter. He was a good deal chagrined at the chicanery of the Douane, and gave orders in my presence to one of his Commis to write instantly to the Farmers general to issue orders to all the ports to pay the bounty on sight of the clearance papers usual in our country.I find that packet-boats to America are re-established. But they are to go from Bordeaux. As I cannot let my letters pass through the post office, and Bordeaux is too far from me to send a Courier these packets will be of no use to me. I am with very great esteem Sir Your most obedient humble servt.,

Th: Jefferson

